DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “a first discriminator configured to determine whether rotation of the motor attached to the motor control device is abnormal; and a second discriminator configured to identify, in a case where the first discriminator determines that the rotation of the motor attached to the motor control device is abnormal, a type of the motor attached to the motor control device, wherein in a case where the first discriminator determines that the rotation of the motor attached to the motor control device is abnormal, the controller sets a control value corresponding to the type of the motor identified by the second discriminator, as the control value that the first determiner uses when determining the rotation phase.” with regards to claim 1,  
“a first discriminator configured to determine whether rotation of the motor attached to the motor control device is abnormal; a second discriminator configured to identify, in a case where the first discriminator determines that the rotation of the motor attached to the motor control device is abnormal, a type of the motor attached to the motor control device;  - 36 -10198496US01 wherein in a case where the first discriminator determines that the rotation of the claim 4 and
“- 38 -10198496US01a second discriminator configured to identify, in a case where the first discriminator determines that conveyance of the sheet has a problem, a type of the motor attached to the motor control device, wherein in a case where the first discriminator determines that conveyance of the sheet has a problem, the controller sets a control value corresponding to the type of the motor identified by the second discriminator, as the control value that the first determiner uses when determining the rotation phase.” with respect to claims 9 and 14.

The closest prior art of record (Yu, Guang-yi, CN 106776227 A) discloses a way to identify the fan type and invokes the corresponding fan control program in the control strategy. Matsuo et al. (US Pub. No. 2004/0257027 A1) discloses an abnormality in an encoder by comparing the encoder output with an estimated electrical angle as mentioned in Fig. 10. However, none of the prior art discloses the allowable subject matter mentioned above.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846